\0. ozs' 03

 

 

 

 

Mar¢h 6, 2015
TO: The Court of Criminal Appeals of Texas l§?§§z;§§’¥i:?
P.O., Box 12308, Capital Station C@UHTOFCHMNALAP£§;S

Austin, TX 78711 *MAR 1 1 nn 5
~ tel

FROM: Larry Wayne Means #1899565
3001 S. amy Dr. AWACOQF@,C/@W
Beeville, TX 78102

RE: Habeas Corpus Application filed in the 188th District Court of Gregg
County, Texas under Tr.Ct.No. 42,561-B-H-2, by Larry Wayne Means

To the Honorable Court of Appeals of Texas,

I filed my habeas corpus 11.07 application in the 188th.district court in
Gregg County, TX on February 9, 2015. The State's response was entered into
record on February 27, 2015.' The trial court's finding of fact and final
order was entered into record on March 3, 2015.

l was not given an opportunity to respond or rebut the state's response!

The Certificate of Service signed by the assistant district attorney for Gregg
County is invalid and service was never completed by the district clerk. The
assistant district attorney, Zan Colson Brown intentionally hindered service
to ensure that his findings would remain unoppsed. This clearly prejudices

my interests and claims because of the presumption of correctness rule which
is applied to the state's findings of fact and conclusions.

Texas Code of Criminal Procedure Art.11.49 Order of Argument states that
" The applicant shall have the right by himself or counsel to open and conclude
the argument upon the trial under habeas corpus."

l was denied my statutory right to "conclude" the argument before the trial
court entered it's findings of fact and order. The Assistant district attorney
provided an invalid certificate of service which was clearly calculated to
injure my right to conclude the argument.

-PRAYER

l pray this court will order a stay in proceedings, holding the prcedural

 

process in abayence until l can enter my response. I would ask that the
findings of fact and order entered by the trial court be reversed and stricken
from the record. If thre is a mistake in what_l have asked for that would

not be in my best interest l ask this court to fix the problem in my favor.

Respectfully,

    

March 6, 2015

Dear Clerk of the Court of Criminal Appeals,

Please find my letter outlining the unlawful and unethical certificate of
service provided by the Gregg County District Attorney which prevented my
being able to enter a response to the state's answer to my habeas corpus appli-
cation. Please recognize this letter asaa motion or request whichever is

appropriate. Thank you for your time andwattention in this matter.

Sincerely,

  
 

 

e Mea s #1899565
3001 S. Emily Dr.
Beeville, TX 78102

 

,

COPY OF CERTIFICATE OF SERVICE BY THE ASSISTANT DISTRICT ATTORNEY lS ON
PG 69 AS NUMBERED BY§THE GREGG COUNTY CLERK. And attached to the document

presented to the court

 

CERTIFICATE OF SERVICE

I certify that a true and correct Copy of the foregoing “State’s Response to
Applicant’s.Writ of Habeas Corpus” was on February 26, 2015, (following a day
When the Courthouse was closed due to snowy weather) given to the District Clerk
of Gregg County, Texas, to be mailed to Larry P. Means, # 1899565, McConn.ell

Unit, 3001 South Emily Drive, Beeville, TX 78102.

By:Z 'QH/m G»&FW@M¢U'“-/ v

olson Brown,
-ss tant District Attorney

69

 

 

l CERTIFICAIE OF SERVICE / INMATE DECLARATION
l Larry Wayne Means #1899565, being presently incarcerated in the McConnell
Unit of the Texas Department of Criminal Justice in Bee County, TX, declare
under penalty of perjury that the foregoing is true and correct. l also
certify that a true and correct copy of the letter to the Court of Criminal
Appeals of Texas has been sent to the following parties:

Assistant District Attorney
Zan Colson Brown

101 East Methvin, Suite 333
longview, TX 75601

Gregg County District Clerk
Barbara Duncan

P.O, Box 711

Longview, TX 75606

Respectfully,
Executed on this 2d day of £:ZZIQEZ ,2015

 

Larry ayne eans #1899565
3001 S. Emily Dr.
Beeville, TX 78102